Citation Nr: 0202368	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  97-19 820 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating for compensation on the basis 
of individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision, which 
determined that entitlement to a total rating due to 
unemployability was not established.  The record reflects 
that the RO continued the denial of the veteran's claim in a 
March 2000 rating action.  

This matter was previously before the Board.  In December 
2000, the Board remanded the issue of entitlement to a total 
rating due to unemployability to the RO for further 
development.  The case was returned to the Board.  

FINDINGS OF FACT

1.  The veteran's combined service-connected disabilities 
include loss of use of the right hand, evaluated as 70 
percent disabling, and anxiety neurosis evaluated as 30 
percent disabling.  

2.  The evidence shows that the veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment consistent with his education and 
occupational experience.  

CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 
U.S.C.A. §§ 1155, 1502, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service-connected disabilities consist of loss 
of use of the right hand, evaluated as 70 percent disabling, 
anxiety reaction, evaluated as 30 percent disabling, and 
tonsillitis evaluated as 0 percent disabling.  The veteran is 
also in receipt of special monthly compensation based on the 
loss of use of one hand.  His combined evaluation is 80 
percent.  

On VA examination in February 2001, the veteran reported a 
history of acute, severe bouts of right arm or hand pain.  He 
complained of occasional cramps and weakness of the right 
hand, a history of objects falling from the right hand, and 
thinning of the muscles of the right hand.  

On physical examination, there was an anatomical defect of 
the right biceps brachi muscle, which was "severe loss of 
subcutaneous tissue," severe loss of muscle fibers, with a 
scar from the axilla up to the forearm, as well as a 23-cm 
long, 1 mm to 3-cm. wide scar on the biceps, noted to be very 
tender to palpation, severely and cosmetically disfiguring, 
with severe loss of subcutaneous tissue, keloid tissue and 
adhesions.  

The examiner reported that on the right forearm medial 
aspect, there was a 20-cm long, 1/2-cm wide scar, with the same 
description as the one on the right axilla, but instead of 
severe, moderate.  On the right lateral forearm, there was 
another scar, 15-cm long, 1-cm wide, with the same 
description as the other scars, noted to be moderate.  

Functional defects were noted to include the fact that the 
veteran barely touched the right index finger with the right 
thumb and barely touched the right middle finger with the 
right thumb.  The examiner reported that he lacked 1 inch to 
touch the tip of the right thumb with the tip of the right 
ring finger, and lacked 2 inches to touch the tip of the 
right thumb with the tip of the right little finger.  The 
defects were noted both passively and actively.  The veteran 
lacked 1 inch to touch the tip of the right little finger 
with the median transverse fold of the palms of the right 
hand.  He lacked 2 inches to touch the tip of the right 
little finger with the median transverse fold of the palm of 
the right hand.  The report notes that he barely touched with 
the tip of the right index and middle fingers with the median 
transverse fold of the palm of the right hand.  

On testing for grasping objects/muscle strength, the 
veteran's right hand grip muscles reportedly had severe 
weakness graded II of V, which was noted to be poor.  The 
veteran had severe weakness of interosseous and lumbrical 
muscles and first dorsal interosseous muscle with muscle 
strength graded I of V, which was a trace.  He had severe 
muscle atrophy of right thenar and hypothenar muscles and 
first dorsal interosseous and intrinsic muscles of the right 
hand.  He could not spread the fingers or do the reverse.  He 
could not do abduction or adduction of the right thumb.  He 
was unable to do opposition with the right hand.  He had a 
mixture between an ape hand and griffin claw deformity, 
moderate.   He had absent pinprick on median and ulnar nerve 
distribution of the right hand.  

The diagnosis was gunshot wound to the right arm status post 
surgery, with a right median and ulnar nerve lesion, with 
loss of use.  The examiner noted that the veteran stated that 
he had earned a bachelor's degree but had never worked.  The 
examiner pointed out that before the accident he was right 
handed but was actually doing all of his activities with his 
left hand.  

On VA mental examination in February 2001, the examiner 
stated that the C-file had been reviewed.  The veteran 
reported that he had worked for two months in 1970 as a 
secretary in a school.  The diagnoses were generalized 
anxiety disorder and economic problems.  The examiner opined 
that the veteran's neuropsychiatric condition, per se, did 
not render him unemployable.  

A social and industrial survey, dated in February 2001, 
indicates that the veteran completed the 12th grade prior to 
service and worked on a part-time basis while he was a 
student.  The report reflects that following discharge, he 
worked as a secretary for 6 months through a VA program.  
According to the survey, after two years, he enrolled in 
college and completed a bachelor's degree in business 
administration through vocational rehabilitation.  The survey 
notes that following completion of his bachelor's degree, he 
did not seek employment.  The report notes that neighbors 
advised that he was at home most of the time.

Criteria

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102 and 4.3 (2001).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  To the extent that the RO failed to comply with 
the remand, our decision renders that action moot.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the March 1997 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the May 1997 statement of the case and March 
2000 supplemental statement of the case.  The Board concludes 
that the discussions in the March 1997 rating decision, as 
well as in the statement and supplemental statement of the 
case, which were all sent to the veteran, informed him of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of the claim.  The Board notes that the 
veteran was afforded an opportunity to present evidence and 
argument in support of his claim.  In this case, there is 
sufficient evidence of record to decide the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In this case, the veteran is service connected for loss of 
use of the right hand, rated as 70 percent disabling, anxiety 
neurosis with depressive features, rated as 30 percent 
disabling, and tonsillitis, for which a noncompensable rating 
evaluation has been assigned.  This award also includes 
special monthly compensation under paragraph k, based upon 
loss of use of one hand.  The combined rating evaluation is 
80 percent.  Therefore, the veteran meets the schedular 
criteria pursuant to 38 C.F.R. § 4.16(a). 

The record reflects that in essence, the veteran has had no 
occupation since service.  Although he possesses a 12th grade 
education and a B.A., he has apparently never utilized that 
education for employment purposes.  The RO has not identified 
any evidence that establishes which occupation the veteran is 
competent to perform.  Despite the Board's remand requesting 
a competent opinion regarding the veteran's collective 
service-connected disabilities, there is no competent opinion 
of record to that effect. While the February 2001 VA mental 
examiner opined that the veteran's neuropsychiatric disorder, 
standing alone, did not render him unemployable, there is no 
opinion of record as to the veteran's employability in view 
of the whole of his service-connected disabilities, to 
include not only his mental disorder but also the service-
connected loss of use of his hand. 

Instead, the RO made its own independent determination, which 
we note is unsupported in the record.  We see no intent to 
cure the defects pertaining to compliance with the Board's 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Against this background, we have a veteran who has service-
connected anxiety neurosis and service-connected residuals 
of a gunshot wound.  The gunshot wound contemplates loss of 
use of that extremity.  In view of his physical and mental 
impairment, coupled with the fact that he has not been 
gainfully employed since service, we are unable to reach a 
determination as to what type of employment the veteran 
would be capable of performing.  Clearly, remanding the 
issue again would serve no useful purpose.  The RO elected 
to not comply with the Remand and the Board would be left 
with denying the case without any support in the file.  
Therefore, affording the veteran the benefit of the doubt, 
the claim of entitlement to TDIU is granted.  



ORDER

A total rating for compensation on the basis of 
unemployability is granted, subject to regulations 
controlling the monetary payment of benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

